DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Drawings
The drawings, FIGS. 1-2, are objected to under 37 CFR 1.83(a) because the unlabeled rectangular boxes (e.g. boxes 100, 200, 300, 400, 500, 600 in FIG. 1 and boxes 510, 520, 530, 540, 550, 560 in FIG. 2) shown in the drawings should be provided with descriptive text labels.  Please see 37 CFR 1.83 and 37 CFR 1.84(n).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  	Claim 15 recites the limitation “dividing the stain compensation data” while claim 15 is an independent claim and there is no previously recited “stain compensation data”.  There is insufficient antecedent basis for this limitation in the claim and one of ordinary skill in the art cannot clearly understand what it refers to.  Specifically, claims 2-3 and 9-10 recite similar but different limitations with respect to the “stain compensation data”.  Thus, one of ordinary skill in the art cannot decide which limitations the “stain compensation data” recited in claim 15 corresponds to.
Accordingly, claim 15 is indefinite.  Based on the similarity between claim 15 and claim 10, Examiner interprets that, for the purpose of compact prosecution only, claim 15 is subject to further recite “calculating stain compensation data from the curved area data of the imaged data” (claim 9), and the “stain compensation data” at issue refers to this.
Claim 16-20 directly or indirectly depend from claim 15, and are indefinite at least for the same reason above. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2014/0118319 A1) in view of Park et al. (US 2016/0027364 A1).
	As to claim 1, Jeon teaches a curved and flat combined display device (Jeon, FIG. 4, [0042], “the first display region D1 is approximately flat from the center of the flexible display panel 100”; [0043], “the second display regions D21 and D22 are bent at an angle θ with respect to the center axis of the flexible display panel 100, and a degree of bending of the curved surface in the second display regions D21 and D22 may be increased as the flexible display panel 100 gets closer to the corners”) comprising: 
	a display panel (Jeon, FIG. 4, [0041], “flexible display panel 100”) having a flat area (Jeon, FIG. 4, [0042], “the first display region D1 is approximately flat from the center of the flexible display panel 100”) and a curved area (Jeon, FIG. 4, [0043], “the second display regions D21 and D22 are bent at an angle θ with respect to the center axis of the flexible display panel 100, and a degree of bending of the curved surface in the second display regions D21 and D22 may be increased as the flexible display panel 100 gets closer to the corners”) separated from each other (Jeon, see FIG. 4), and including pixels (Jeon, FIG. 4, [0048], “pixels PX”) arranged in (Jeon, see FIG. 4) the flat area (Jeon, FIG. 4, [0042], the “1st display region D1”) and the curved area (Jeon, FIG. 4, [0042], the “2nd display regions D21 and D22”) to display an image (Jeon, FIGS. 3A-3B, “image”); 
	a compensation value generator (Jeon, FIG. 1, [0050], “luminance compensation unit 500”) configured to compare flat area data of an imaged data with curved area data of imaged data generated by capturing the display panel (Jeon, FIG. 1, [0050], “receives the amount of light that is measured by the optical sensor 300 in each of the first display region D1 and the second display regions D21 and D22. The measured amount of light corresponds to a leakage current that occurs when a reverse bias voltage is applied to the optical sensor 300”), and generate compensation value data for the curved area of the display panel based on a comparing result (Jeon, FIG. 1, [0050], “luminance compensation unit 500 compensates for luminance of the first display region D1 and luminance of the second display regions D21 and D22 based on the measured amounts of light”); and 
	a controller (Jeon, FIG. 1, [0049], “controller 400”) configured to compensate for the curved area data of the image data input based on the compensation value data (Jeon, FIG. 1, [0049], “receives compensation values of the data signals (see Dm of FIG. 5) from the luminance compensation unit 500 and outputs the image data DATA, that is compensated for based on the compensation values, to the data driver 250”), and control the display panel to display the compensated curved area data of the image data (Jeon, FIG. 1, [0052], “outputting the compensation values to the controller 400”).  
	Jeon fails to explicitly teach “comparing curved area data of an image data input from an external system”, instead of the flat area data of an imaged data, “with the curved area data”.
	However, Park teaches the concept of comparing curved area data of an image data input from an external system (Park, FIG. 6, [0047], “image signal DATA supplied from an external source”)”, instead of the flat area data of an imaged data, “with the curved area data (Park, FIG. 6, [0060], “curvature detector 122” in association with “lookup table generator 124”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to substitute the step of comparing curved area data with flat area data taught by Jeon with the step of comparing curved area data with “image signal DATA from an external source”, as taught by Park, in order to provide “a display device improved in luminance deviation caused when a radius of curvature of a curvature-variable display panel is changed and to a method of driving the display device” (Park, [0011]).
  	As to claim 8,Park teaches the device of claim 1, wherein the controller is configured to: 
	generate the compensated image data in which the curved area data is compensated for, wherein the compensated image data is obtained by adding or subtracting the compensation value data (Park, Fig. 6, [0074], “ the correction gamma value is added or subtracted to compensate for a luminance difference”) to or from the curved area data of the image data input from the external system (Park, FIG. 6, [0047], “image signal DATA supplied from an external source”), or by multiplying the curved area data of the image data input from the external system by the compensation value data (Park, FIG. 6, [0072], “image signal corrector 126 configured to multiply the correction data of the correction lookup table generated from the lookup table generator 124”); and 
	control the display panel to display the compensated image data thereon (Park, FIG. 6, [0072], “image signal corrector 126 configured to … produce a corrected image signal SDATA”).  Examiner renders the same motivation as in claim 1.
	
Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 2, the closest known prior art, i.e., Jeon (US 2014/0118319 A1), Park et al. (US 2016/0027364 A1), Sim (US 2018/0226012 A1), Lee (US 2016/0117994 A1), Zhang (US 2018/0122284 A1), Phillips et al. (US 2012/0235893 A1), An et al. (US 2013/0321740 A1), Wang et al. (US 2020/0193898 A1), Jeon et al. (US 2013/0201180 A1), Jun et al. (US 2017/0206859 A1) and Kim (US 2020/0294469 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the compensation value generator includes: an image data processor configured to divide the image data input from the external system into the curved area data and flat area data during imaging inspection of the device; a luminance compensation data generator configured to correct the curved area data based on the flat area data to calculate luminance compensation data for the curved area;
an imaged data processor configured to divide the imaged data captured by an imaging camera into the curved area data and flat area data; and a stain compensation data generator configured to correct the curved area data of the imaged data based on the flat area data of the imaged data to calculate stain compensation data for the curved area”.
As to claims 3-7, they directly or indirectly depend from claim 2, and are allowable at least for the same reason above. 

Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office Action, and include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 15, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a data processor configured to generate the compensation value data as a value obtained by dividing the stain compensation data by the luminance compensation data”.
As to claims 16-20, they directly or indirectly depend from claim 15, and are allowable at least for the same reason above. 

	Claims 9-14 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 9, it differs from claim 2 in that it is the method for operating the curved and flat combined display device of claim 2.  It recites the similar limitations as in claim 2 and is allowed for the same reason above.
As to claims 10-14, they depend from claim 9, and are allowed at least for the reason above. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Sim (US 2018/0226012 A1) teaches the concept of distinguishing input data for flat area and curved area (e.g., FIG. 6); (2) Lee (US 2016/0117994 A1) teaches the concept of “calculating an average luminance value respective to an entire display screen where the received content is displayed” (Abs.); (3) Zhang (US 2018/0122284 A1) teaches the concept of a “compensation method of Mura phenomenon of a curved liquid crystal panel” (Abs.); (4) Phillips et al. (US 2012/0235893 A1) teaches the concept of “compensating for distortion of images of the visual information that results from the deformation of the display device” (Abs.); (5) An et al. (US 2013/0321740 A1) teaches the concept of a “curved display apparatus” (Abs.); (6) Wang et al. (US 2020/0193898 A1) teaches the concept of a “Mura compensation method and device for a curved screen” (Abs.); (7) Jeon et al. (US 2013/0201180 A1) teaches the concept of a “stain compensating method that includes detecting a luminance distribution of a display panel” (Abs.); (8) Jun et al. (US 2017/0206859 A1) teaches the concept of a “stain compensating apparatus including a camera, an input signal processing part, an edge compensating part and a stain compensating value generating part” (Abs.); and (9) Kim (US 2020/0294469 A1) teaches the concept of “determining a brightness compensation coefficient of the pixels in the curved area according to the original brightness and the current brightness data” (Abs.);.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 11, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***